

116 HR 3169 IH: Focusing Attention on Safety Transparency and Effective Recalls Act
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3169IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mrs. Rodgers of Washington introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo protect consumers by codifying a fast-track recall program to remove potentially hazardous
			 products from the marketplace as quickly and efficiently as possible.
	
 1.Short titleThis Act may be cited as the Focusing Attention on Safety Transparency and Effective Recalls Act or the FASTER Act. 2.Fast track recalls of consumer productsSection 2064 of title 15, United States Code, is amended by inserting at the end the following:
			
				(k)Fast track recalls
 (1)In generalIf a manufacturer, distributor, or retailer notifies the Commission in writing of its intention to carry out a fast track recall plan to address a potential substantial product hazard at no charge to consumers by repairing the affected products, replacing the affected products with like or equivalent products, or refunding the purchase price of the products (less a reasonable allowance for use for products that are more than one year old at the time of the notification to the Commission), the Commission shall promptly post the notice provided by the manufacturer, distributor, or retailer on the Commission’s website. The Commission may publicize the information contained in the notice by other means at its discretion.
 (A)The Commission’s posting of the notice on its website shall constitute notification to the public for purposes of section 19(a)(5).
 (B)The manufacturer, distributor, or retailer carrying out the fast track recall plan shall include in its notice to the Commission the following information, which shall be included in the public website posting:
 (i)A clear description of the product, including the volume of products affected in the United States. (ii)A clear description of the safety risk being addressed.
 (iii)How a consumer can obtain a remedy offered by the manufacturer, distributor, or retailer. (iv)A statement that the remedy will be provided without charge to the consumer.
 (v)The earliest date on which the remedy will be available to consumers. (vi)The schedule for notifying purchasers, distributers, and retailers of the fast track recall plan.
 (C)The manufacturer, distributor, or retailer carrying out the fast track recall plan may include additional information with its notice to the Commission, which additional information may include confidential business information. The public notice along with any other information provided to the Commission shall constitute the fast track recall plan.
 (D)The Commission shall not delay the posting of the public notice of the fast track recall plan for any reason related to reviewing the adequacy of the remedy or reviewing the public notice content or format, except that the Commission may reject a public notice that does not include the content specified in subparagraph (B) of this paragraph.
 (E)The filing of a fast track recall plan with the Commission shall not constitute an admission that the affected products contain a defect or present a substantial product hazard within the meaning of this section.
 (2)Adequacy of remedyIf the Commission obtains information that a remedy provided in a fast track recall plan under paragraph (1) is inadequate to address the potential product hazard identified by the manufacturer, distributor, or retailer carrying out the fast track recall plan, the Commission may commence a proceeding under subsection (c) or (d) to determine whether the product contains a substantial product hazard and, if so, to order the manufacturer, distributor, or retailer to take one or more of the actions specified in either of those subsections.
 (3)Acceleration of scheduleIf the Commission determines that a fast track recall plan for which notice was provided under paragraph (1) is not likely to be capable of making remedies available to consumers within a reasonable time, the Commission may commence a proceeding under subsection (c) or (d) to determine whether the product contains a substantial product hazard, and, if so, shall order the manufacturer, distributor, or retailer to accelerate the remedy part of the fast track recall plan.
 (4)No effect on other provisionsNothing in this subsection shall be construed to alter the obligations of a manufacturer, distributor, or retailer to provide a report required under subsection (b)..
		